Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claims 4 and 11, the prior art of record does not disclose or suggest a surgical device for clipping tissue including a shaft extending from a housing, an end effector including first and second jaws, a rotatable clip magazine, first and second advancing systems driven respectively by first and second inputs, the second advancing system includes a cam member positioned around the first and second jaws, the cam member being capable of translating relative to the end effector, in combination with the other claimed elements.
Regarding claim 17, the prior art of record does not disclose or suggest a surgical device for clipping tissue including a shaft extending from a housing, an end effector including first and second jaws, a clip track, a clip magazine, first and second clip advancers, the second clip advancer including a jaw cam configured to move between proximal, intermediate and distal positions, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771